STONE, J.
If this question rested alone on section 660 of the Code, we should doubt if printed blanks came under the general designation, stationery. This doubt, however, is removed by the act approved February 8th, 1858. — Pamph. Acts, 45. The last clause of the thii’d section of that act characterizes blanks as stationery. This is a legislative interpretation of the word, and, influenced by it, we hold that blanks, such as are the subject of the present controversy, are stationery within section 660 of the Code.
[2.] There is no error in the judgment for costs. — Court of County Commissioners v. Bowie, 34 Ala. 461.
Judgment affirmed.